Dismissed and Memorandum Opinion filed September 18, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00466-CR

                          CJ EARL CROW, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1391563

               MEMORANDUM                         OPINION
      Appellant entered a plea of guilty to aggravated assault with a deadly
weapon. Pursuant to an agreement with the State, on August 15, 2013, the trial
deferred a finding of guilt and placed appellant on community supervision for two
years. The State subsequently moved to adjudicate appellant’s guilt, alleging
appellant violated the terms of his community supervision. The record reflects that
appellant entered a plea of true to the allegations in the motion. On April 24, 2014,
the trial court adjudicated appellant’s guilt and sentenced him to confinement for
four years in the Institutional Division of the Texas Department of Criminal
Justice. Appellant filed a timely notice of appeal.

      The record contains a waiver of the right of appeal signed by appellant. The
trial court signed a certification of the defendant’s right to appeal stating that
appellant had waived the right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial
court’s certification is included in the clerk’s record on appeal, and the record
supports the certification. See Tex. R. App. P. 25.2(d); see also Dears v. State, 154
S.W.3d 610, 615 (Tex. Crim. App. 2005).

      On July 8, 2014, this court notified the parties of our intention to dismiss the
appeal unless a response was filed demonstrating that appellant has the right to
appeal. Appellant’s appointed counsel requested additional time to respond after
the complete record had been filed. On August 26, 2014, the official court reporter
notified this court that no reporter’s record was taken in this case. We notified
appellant that his response to our dismissal notice was due on or before September
12, 2014. On September 12, 2014, appellant’s appointed counsel responded that
she had no further response to this court’s dismissal notice and she would advise
appellant about his other post-conviction options.

      Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2